WOODLEY, Judge.
Appellant, having waived examining trial on a murder charge, was remanded to jail in default of bond fixed by the magistrate at $25,000. He sought and was granted writ of habeas corpus and at the hearing the district judge reduced the amount of his bond to $12,500, but declined to order his release and appellant gave notice of appeal to this court.
It now appears that appellant has entered into bond in the reduced amount and has /been released from custody.
The question raised has become moot. Ex parte Spivey, 144 Tex.Cr.R. 578, 165 S.W.2d 111.
The appeal is dismissed.